Citation Nr: 1453398	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  12-13 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for obstructive sleep apnea (OSA) claimed as secondary to service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Nigam, Counsel


INTRODUCTION

The Veteran served on active duty from January 2002 to April 2002, from January 2004 to May 2004, from April 2006 to September 2007, and additional Reserve service, including service with the Tennessee Army National Guard (ARNG) in 2010 and 2011.  

This case comes to the Board of Veterans' Appeals (Board) on appeal from a May 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee that denied service connection for OSA claimed as secondary to service-connected PTSD.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at the RO in May 2014.  A transcript of that hearing is associated with the claims file.  The hearing was adequate as the undersigned VLJ and representative for the Veteran explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2) (2014); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

In addition to reviewing the Veteran's paper claims file, the Board has surveyed the contents of his electronic claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

In reviewing the record it does not appear that all of the Veteran's periods of service, including any Reserve service and his ARNG service in 2010 and 2011, have been verified.  Thus, a remand is necessary so that his periods of service, including dates of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) may be verified, and so that an attempt can be made to obtain any outstanding service treatment records, including those from the ARGN periods.  

Also, a VA medical opinion is required so that a VA examiner can assess whether the Veteran's diagnosed OSA was caused or aggravated by his service-connected PTSD.  

Accordingly, the case is REMANDED for the following action:

1. Verify all of the Veteran's dates of Reserve and/or ARNG service, including all dates of additional active duty, ACDUTRA, and INACDUTRA.  

2. Request the Veteran's treatment records from his Reserve and/or Tennessee ARNG service in 2010 and 2011.  Requests should be made to the appropriate record-keeping facilities.  

3. Next, arrange for a VA medical opinion from an appropriate clinician to determine whether the Veteran's OSA was caused or aggravated by service-connected PTSD.  

A copy of this remand and all relevant medical records should be made available to the examiner, to include any pertinent records in the Virtual VA Folder.  The examiner is asked to confirm whether paper and/or electronic records were available for review. 

After reviewing the claims file, the examiner should provide an opinion as to the following question: 

Whether it is at least as likely as not that any current OSA has been caused or aggravated (made permanently worse beyond the natural progression of the disease) by service-connected PTSD.  

In making all determinations, the examiner is asked to carefully consider the Veteran's own assertions and any lay assertions of record, including his hearing testimony.  The examiner is specifically asked to consider and respond to the July 2010 statement by the Veteran's former spouse who works as an emergency medical technician (EMT), who asserts that she witnessed the Veteran experience labored breathing, gasping, and snoring prior to, during, and subsequent to his deployment to Iraq.  The examiner is advised that the Veteran and his former spouse are competent to report observable symptoms of OSA, and that these reports must be considered in formulating the requested opinion.  If his reports are discounted, the examiner should provide a reason for doing so.  A rationale for any opinion offered is requested.  If the examiner is unable to render the requested opinion without resort to pure speculation, he or she must so state; however, a complete rationale for such a finding must be provided.  

4. Thereafter, consider all of the evidence of record and readjudicate the claim for service connection.  If the benefit sought is not granted, issue a supplemental statement of the case and allow the Veteran an opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).    

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  



